MURDOCK, Justice
(concurring specially in case no. 1130359).
I write specially to emphasize that Rule 15(a), Ala. R. Civ. P., has not been asserted as a ground for reversal of the trial court’s disallowance of the County’s third amended complaint; only Rule 15(b) has been asserted. Because I agree with the main opinion’s conclusion that Rule 15(b) is not applicable in this case, I concur. No issue as to whether the trial court otherwise exceeded its discretion or erred in disallowing the County’s third amended complaint is before us.
Like the present case, the status of a summary-judgment motion was a consideration in the cases cited in the final paragraph of Part II of the discussion in case no. 1130359 of the main opinion and, in each of them, this Court upheld a trial court’s decision disallowing an amendment to a pleading. It also appears the trial courts in those cases considered something more than just the pendency of a summary-judgment motion (e.g., an extended litigation history) that further augured in favor of the trial court’s decision. Because those decisions were made under Rule 15(a), any differences or similarities between those cases and the present case need not be addressed further here.